                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
JLG                                               610 Federal Plaza
F. #2019R01502                                    Central Islip, New York 11722

                                                  May 10, 2021


By Hand and ECF

Tracey E. Gaffey, Esq.
Federal Defenders of New York, Inc.
770 Federal Plaza
Central Islip, New York 11722

              Re:    United States v. Andrew Frey
                     Criminal Docket No. 19-537 (DRH)

Dear Ms. Gaffey:

              Enclosed please find the government’s supplemental discovery in accordance
with Rule 16 of the Federal Rules of Criminal Procedure.

               The enclosed USB drive, which is stamped with control number AF 493359,
contains the contents of a RocketTek USB flash drive that was seized, among other
electronic devices, from the defendant’s residence on or about November 15, 2019, and
searched pursuant to a November 22, 2019 search warrant, captioned 19-MJ-1083.

               The USB drive will be hand-delivered to your office. Its contents are also
available via USA File Exchange (“USAfx”) if you prefer.

                                                  Very truly yours,

                                                  Mark J. Lesko
                                                  Acting United States Attorney

                                           By:     /s/ Justina L. Geraci
                                                  Justina L. Geraci
                                                  Assistant U.S. Attorney
                                                  (631) 715-7835


cc:    Clerk of the Court (DRH) (by ECF) (without enclosure)
